Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nahum et al (2019/0245960).
Consider claim 11, Nahum et al teach an accessory for attachment to a portable interactive programmable device (par. 0002), the accessory comprising: a protective case member configured to engage a portion of the portable interactive programmable device (par. 0028; case of mobile device); a flexured body member having a first end and a second end, the flexured body member coupled to the protective case member at the first end, the flexured body button 204 has cavity (i.e., chamber))); and the chamber including one of a metal plate and a magnetic plate (par. 0030; button 204 have cavity to hold different material such as metal or magnetic (par. 0045)).
Consider claim 12, Nahum et al teach wherein the end member further comprises a second chamber (par. 0030; button 204 have cavity (chamber) to hold different material).
Consider claim 13, Nahum et al teach wherein the second chamber further comprises a metal plate (par. 0030; button 204 have cavity to hold different material such as metal or magnetic (par. 0045)).
Consider claim 15, Nahum et al teach wherein the flexured body member is tapered from the first end to the second end (par. 0029; accordion has tapered profile).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (2019/0245960) in view of Richter (2018/0262603).
Consider claim 1, Nahum et al teach an accessory for attachment to a portable interactive programmable device (par. 0002), the accessory comprising: a base member configured to engage a portion of the portable interactive programmable device, the base member having an axis perpendicular thereto (par. 0028; platform 201 attached to mobile device or case of mobile device); a flexured body member having a first end and a second end, the flexured body member coupled to the base member at the first end, the flexured body member capable of extending generally along the axis from the base member and retracting generally along the axis toward the base member (par. 0029; accordion expand and collapse); the flexured body member, extended, having terminal opposition surfaces in which digits hold the flexured body member therebetween, the flexured body member, extended, being approximately a digit width in axial length (par. 0029; configured to provide ergonomic griping); an end member disposed at the second end of the flexured body member (par. 0030; button 204) and the end member including a second chamber (par. 0045; button 204 has cavity (i.e., chamber)) and the second chamber including one of a metal plate and a magnetic plate (par. 0030; button 204 have cavity to hold different material such as metal or magnetic (par. 0045)).
Nahum et al does not explicitly suggest where the base member including a first chamber and first chamber including one of a metal plate and a magnetic plate. In the same field of endeavor, Richter teaches a holding device for mobile phone or similar devices. The holding device having a device-side end part 11 (i.e., base member with chamber (see Fig. 6)) provided with iron plate 16 and can arranged with magnet 15 on the device side (abstract; 0025-0026; 0034; 0041). Therefore, it would have been obvious to one of the ordinary skill in the art before 
Consider claim 8, Nahum et al teach wherein the portable interactive programmable device further comprises a device selected from the group consisting of smart phones and tablet computers (par. 0018).
Consider claim 9, Nahum et al teach wherein the flexured body member is tapered from the first end to the second end (par. 0029; accordion has tapered profile).
Consider claim 10, Nahum et al teach wherein the flexured body member further comprises a plurality of at least partially coaxial rings that move relative to one another as the flexured body member extends and retracts along the axis (par. 0029; accordion includes plurality of folds and has tapered profile converging from maximum diameter adjacent to button 204 to minimum diameter adjacent to platform).
Consider claim 16, Nahum et al teach an accessory for attachment to a portable interactive programmable device (par. 0002), the accessory comprising: a base member configured to engage a portion of the portable interactive programmable device, the base member having an axis perpendicular thereto (par. 0028; platform 201 attached to mobile device or case of mobile device); a body member having a first end and a second end, the body member coupled to the base member at the first end, the body member capable of extending generally along the axis from the base member and retracting generally along the axis toward the base member (par. 0029; accordion expand and collapse); the body member, extended, having terminal opposition surfaces in which digits hold the body member therebetween, the body member, extended, being approximately a digit width in axial length (par. 0029; configured to button 204 has cavity (i.e., chamber))); and the second chamber including one of a metal plate and a magnetic plate (par. 0028; platform 201 can include means for attaching to mobile device or accessory with different material such as metal plate; par. 0030; button 204 have cavity to hold different material such as metal or magnetic (par. 0045)).
Nahum et al does not explicitly suggest where the base member including a first chamber and first chamber including one of a metal plate and a magnetic plate. In the same field of endeavor, Richter teaches a holding device for mobile phone or similar devices. The holding device having a device-side end part 11 (i.e., base member with chamber (see Fig. 6)) provided with iron plate 16 and can arranged with magnet 15 on the device side (abstract; 0025-0026; 0034; 0041). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to substitute the base member of Nahum et al with the base member of Richter and the result would have been predictable and resulted in providing cavity to house different materials within the base of the accessory.
Consider claim 17, Nahum et al teach wherein the body member further comprises a flexured body member (par. 0029; accordion expand and collapse).
Consider claim 18, Nahum et al teach wherein the body member further comprises a flexured body member tapered from the first end to the second end (par. 0029; accordion has tapered profile).
Consider claim 19, Nahum et al teach wherein the flexured body member further comprises a plurality of at least partially coaxial rings that move relative to one another as the flexured body member extends and retracts along the axis (par. 0029; accordion includes 
Consider claim 20, Nahum et al teach wherein the body member further comprises a cord secured to a cord retraction assembly mounted to the base member, the cord retraction assembly configured to control the amount that the cord is pulled from the cord retraction assembly to allow the end member to be selectably movable between extension and retraction (par. 0029; i.e., bias member (i.e., corresponding to cord) disposed inside accordion).	
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (2019/0245960) in view of Richter (2018/0262603) and further in view of Schmidt (2016/0373152) or Zhang et al (2016/0318455).
Consider claims 2-4, Nahum et al did not expressly suggest wherein the base member further comprises a third chamber; wherein the third chamber further comprises a metal plate and wherein the third chamber further comprises a magnetic plate.
Nahum et al teach the platform 201, 301, 401, 501, 601, etc. can also be referred to as a securing element or a socket board and is generally configured to attach the socket accessory 200 to the mobile electronic device 100 (but can, in other instances, attach the socket accessory 200 to a case for the mobile electronic device 100).  The platform 201 can, for example, include an adhesive material 202, for removably attaching socket accessory 200 to the mobile electronic device 100.  In other examples, the platform 201 can include a suction cup, a specific type of adhesive material (e.g., glue, tape), or other means including mechanical locking means such as threads, hook and look fastening means, snap fit, etc., for attaching the socket accessory 200 to the mobile electronic device 100 (par. 0028).  Nahum et al further teach of ball bearing assembly 304 can be attached in any number of ways to the platform 301. In some instances, the integrated into the platform 301 or other components of spinning accessory or expanding socket assembly 200.
Nahum et al additionally further teach the spinning accessory 800 can be temporarily or permanently installed or placed around an extending socket accessory, such as the socket accessory 200 described above, that is attached to a mobile electronic device (e.g., the mobile electronic device 100).  The spinning accessory 800 may, in some cases, have one or more colors and/or textures that match the color(s) and/or texture(s) of the socket accessory or the mobile electronic device to which it is attached.  In any case, when the spinning accessory 800 is, for example, installed on the extending socket accessory 200, the inner connection surface 803 is placed around an outer diameter surface 810 of the button 204 of the socket accessory 200 and securely engages the outer diameter surface 810 due to the material characteristics of the inner connection surface 803 and due to a tight-fit tolerance between the outer diameter of the button 204 and the diameter of the inner connection surface 803.  Alternatively, the inner connection surface 803 can attach to the outer diameter surface 810 (or other surfaces of the button 204) by way of snap fit, elastomeric compression, magnetic connection, or other means (par. 0054). 
	While Nahum et al and Richter did not explicitly recite that the platform element includes chambers (i.e., third chamber) for magnetic plate and/or metal plate. Schmidt or Zhang et al teach a holder/mounting for mobile phones having a base with chambers for holding metal and magnetic plates (see Fig. 2; par. 0063 of Schmidt and Fig. 4; par. 0067 of Zhang et al).  or Zhang et al in order to distributing magnetic components within the base to improve magnetic connections thereby creating a stronger hold.    
Consider claims 5-7, while Nahum et al teach the button 204 have cavity (chamber) to hold different material (par. 0030; button 204), Nahum et al and Richter did not explicitly suggest wherein the end member further comprises a fourth chamber for magnetic plate and/or metal plate. Schmidt or Zhang et al teach a holder/mounting for mobile phones having a base with chambers for holding metal and magnetic plates (see Fig. 2; par. 0063 of Schmidt and Fig. 4; par. 0067 of Zhang et al).  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the base member of Nahum et al and Richter to include multiple chambers as taught by Schmidt or Zhang et al in order to distributing magnetic components within the base to improve magnetic connections thereby creating a stronger hold.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum et al (2019/0245960) in view of Schmidt (2016/0373152) or Zhang et al (2016/0318455).
Consider claim 14, while Nahum et al teach the button 204 have cavity (chamber) to hold different material (par. 0030; button 204), Nahum et al did not explicitly suggest wherein the end member further comprises a fourth chamber for magnetic plate and/or metal plate. Schmidt or Zhang et al teach a holder/mounting for mobile phones having a base with chambers for holding metal and magnetic plates (see Fig. 2; par. 0063 of Schmidt and Fig. 4; par. 0067 of Zhang et al).  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the base member of Nahum et al and Richter to include or Zhang et al in order to distributing magnetic components within the base to improve magnetic connections thereby creating a stronger hold.
Response to Arguments
Applicant's arguments filed 1/26/2021 with respect to claim 11-15 have been fully considered but they are not persuasive. Applicant asserted that Nahum et al is silent to a chamber. According, the examiner respectfully disagree with applicant assertion. Paragraph 0030 of Nahum clearly suggested that button 204 “can have a cavity to hold material such as leather, fabric, gel or the like”. Nahum et al further teach on paragraph 0045 in which the button can be connected via magnetic connection. Furthermore, paragraph 0058; Fig. 12 shown a different structure of button 1103 has cavity that hold the spinning gear. Thus, Nahum et al “button has cavity to hold material such as leather, fabric, gel or the like” may also hold magnetic or metal plate as mentioned on paragraph 0045. Therefore, Nahum et al reasonably read on the claimed “chamber” as presented.   
Applicant’s arguments with respect to claim(s) 1-10 and 16-20 have been considered but are moot.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
April 6, 2021